DE YANE, District Judge.
This cause having been brought to a final hearing upon plaintiff’s motion for summary judgment and counsel for the respective parties having been heard and the cause having been considered by the court and a memorandum decision filed herein, 117 F.Supp. 460, it is, in accordance therewith, hereby,
Ordered, adjudged and decreed, and the court does order, adjudge and decree:
1. That the defendant, Alltite Motor Products Corp. of Florida, Inc., its officers, directors, representatives, associates, successors and assigns, and all those acting under the authority thereof or in privity with them, and each of them, hereby are enjoined from selling or offering for sale or delivering to others for sale any part or parts bearing plaintiff's trademarks “FORD” of “FO MO CO”, unless and until each said part or parts ánd each carton, container, Wrapper or holder of said part or parts is, prior thereto, prominently marked in some permanent • manner so as to indicate clearly:
a. That the part was rebuilt;
b. That it was rebuilt by Alltite Motor Products Corp. of Florida, Inc.;
c. That other than genuine Ford parts were used in rebuilding; and
2. “That defendant, Alltite Motor Products Corp. of Florida, Inc., its officers, directors, representatives, associates, successors and assigns, and all those acting under the authority thereof or in privity with them, and each of them, hereby are enjoined from selling, or offering for sale, or delivering or selling to others for sale, to any Ford dealer, any part for use in a motor vehicle manufactured by plaintiff, Ford Motor Company, unless and until defendant has prominently marked both such part and the carton, wrapper, or container thereof, in some permanent manner, so as clearly to show:
a. That the part was rebuilt;
b. That it was rebuilt by Alltite Motor Products Corp. of Florida, Inc.;
c. That other than genuine Ford parts were used in rebuilding; and
d. That the rebuilder is not authorized by Ford Motor Company to rebuild Ford parts.”
3. That plaintiff is granted the right of discovery to determine whether the assets of defendant in the hands of its statutory receiver are sufficient to warrant the bringing of the receiver into this case for the purpose of impounding such assets and proceeding with an accounting.